DETAILED ACTION

Response to Amendment
Claims 1-2 and 4-15 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 12/20/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2002/0018935) in view of Kawashima et al. (US 2006/0228626).
Regarding claims 1 and 10, Okada discloses in Figs 1-6, a lithium secondary battery (ref 1, [0023]) comprising a positive electrode (ref 10), a negative electrode (ref 20), and a separator (ref 30) and an electrolyte interposed there between, wherein the electrolyte is a gel polymer electrolyte ([0054]), and lithium metal is formed on a negative electrode current collector ([0023]) in the negative electrode (ref 20) by moving from the positive electrode (ref 10) by charging ([0023]-[0025]).
Okada does not explicitly disclose the gel polymer electrolyte has a crosslinked structure and the lithium metal layer has a thickness of 1 – 50 microns.

Kawashima et al. and Okada are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the crosslinked electrolyte and lithium metal at the thickness disclosed by Kawashima et al. into the battery of Okada to enhance charge/discharge efficiency and overall battery performance.

Regarding claim 2, modified Okada discloses all of the claim limitations as set forth above and also discloses the lithium metal is formed through a one-time charge in a voltage range of 2.5 – 4.5V ([0023], [0071], [0073], [0080]).

Regarding claim 3, modified Okada discloses all of the claim limitations as set forth above and also discloses the gel polymer electrolyte has a non-crosslinked structure ([0048], [0050], [0054], [0080]).

Regarding claim 4, modified Okada discloses all of the claim limitations as set forth above and also discloses the gel polymer electrolyte comprises a polymer matrix, a lithium salt, and an organic solvent ([0048], [0050], [0054], [0080]).

Regarding claim 5, modified Okada discloses all of the claim limitations as set forth above and also discloses the polymer matrix is obtained by polymerizing a monomer having at least two functional groups that are acrylate groups ([0048]).

Regarding claim 6, modified Okada discloses all of the claim limitations as set forth above and also discloses the lithium salt is LiCl, LiBr, LiPF6 ([0050]).



Regarding claims 8 and 9, modified Okada discloses all of the claim limitations as set forth above and also discloses the lithium metal compound is LiMnO2 ([0044]).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2002/0018935) in view of Kawashima et al. (US 2006/0228626) as applied to claim 7 above, and further in view of Swonger et al. (US 2016/0351889).
Regarding claims 11-15, modified Okada discloses all of the claim limitations as set forth above but does not explicitly disclose the protective film comprises LiPON and LiPF6 at 4 microns thick.
Swonger et al. discloses in Figs 1-12, lithium battery ([0023]) including an electrolyte composition including LiPON ([0088]) and LiPF6 ([0100], [0153]) forming a SEI layer 4 microns thick ([0023]).  This configuration enhances formation of the protective SEI layer and enhances overall battery performance ([0023], [0114], [0119], [0129], [0139]).
Swonger et al. and Okada are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protective layer of Okada as having the LiPON and LiPF6 as disclosed .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-15 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725